COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JOSE RAMON
  GARCIA,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00253-CR
 
Appeal from the
 
385th District Court
 
of Midland County, Texas
 
(TC#CR27437)




 
MEMORANDUM
OPINION
Appellant pleaded guilty to sexual
assault of a child and was placed on deferred adjudication
probation for five years.  The State
filed a motion to revoke probation and proceed with an adjudication of
guilt.  Appellant pleaded true to the
allegations in the State=s motion.  The trial
court adjudicated him guilty and sentenced him to eight years= confinement.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A
copy of counsel=s brief has been delivered to appellant, and appellant was
advised of his right to file a pro se brief.  No pro se brief has been filed.
We have carefully reviewed the record
and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find nothing in the record that might arguably support the
appeal.  A discussion of the contentions
advanced in counsel=s brief would add nothing to the jurisprudence of the state.
The judgment is affirmed.
 
SUSAN
LARSEN, Justice
January 15, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)